DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.


The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments filed on 30 March 2022 have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Applicant’s argument/response filed on 30 March 2022 does not address the
previous nonstatutory double patenting rejection of the instant claims over the claims of U.S. Patent No. 10,834,584.  Therefore, the rejection of the instant claims on the ground of nonstatutory double patenting is maintained.

Applicant argues:
For a cited reference to anticipate a claim obvious under 35 USC 102 the said reference must read upon each and every limitation of the claim it is deemed to anticipate.
The cited referenced of Stromberg at least does not disclose the limitation
" ... authenticate a mobile device ... " by the computer automated system. The Stromberg reference at least does not disclose " ... receive a credential via the mobile device ... " by the computer automated system. And finally the Stromberg reference at least does not disclose" ... release a requested service through the contextual service delivery device ... " by the computer automated system.

The Stromberg reference is cited in error. Stromberg in para [0021] discloses
"MCRM securely and wirelessly connects with, but not limited to, at least one of the
following user accessible electronic (UAE) devices: personal consumer electronics with easy touch screen interfaces, general computing devices (e.g., with keyboard/mouse based interfaces), publicly available touch screen surfaces, and wireless transaction devices found at a point of sale"; para [0031] further discloses "other options of the UAE Device 222 like Point-of- Sale (POS)''; and para [0137] further discloses "executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface (e.g., amerchant pointofsale [POS 130] device or RFID 140)").

In response, the Examiner submits:
Contrary to Applicant’s assertion, Stromberg does disclose authenticate a mobile device (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0142 further discloses “performing near-field communications with a merchant point of sale as well as a method of offering data or an application program interface from the user's 208 smart card 204 or secure element 328 (with the user's 208 authentication or permission) that will fulfill the merchant, creditor and/or banking institution's requested transaction related information”);
receive a credential via the mobile device (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0054 also discloses “MCRM 200 includes a smart card acceptor module configured for accepting a foreign smart card associated with a user OTHER THAN user 208 into the MCRM”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials”); 
and
release a requested service through the contextual service delivery device (Stromberg: at least ¶¶0026-0027; “user 208 need only carry the MCRM 200 to do such things as purchase items or perform transit ticketing (e.g., bus card).” and “user need only carry the MCRM 200 to open door locks or start a car”; ¶0050 further discloses “… commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0118 further discloses “reading and writing to the memory (secure element) and/or the smart card 204 includes conducting a payment transaction”; ¶0137 further discloses “only executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”).

Stromberg’s MCRM and UAEs are part of the “mobile communications resource management system” (Stromberg: at least [0045] “With reference now to 200 of FIG. 2, a block diagram of a mobile communications resource management system for providing alternate communications paths and services to a variety of different UAE devices 222 is shown. In embodiments of the present technology, MCRM 200 includes a circuit assembly 202”).

Applicant further argues:
The Office Action equates the above citation with " ... invoke a contextual service	 application of a contextual service delivery device by the mobile device ... " as recited by Applicant, despite explicit evidence to the contrary. Firstly, Stromberg nowhere suggests or indicates invoking an application of a contextual service device by a mobile device. Rather Stromberg explicitly teaches in the cited reference itself " ... MCRM securely and wirelessly connects with ... accessible electronic (UAE) devices ... " there is no teaching or suggestion stating that this connection precedes an invocation of a contextual service application. This assumes greater significance when read in light of the example embodiments described by Stromberg, especially with respect to FIGS. 1, 2, 10 and 11. The embodiments clearly demonstrate a certain hardware and hardwiring of components making it impossible for invoking a contextual service application of a contextual service delivery device. And there is positively to mention of this invocation being orchestrated by a computer automated system as is recited by Applicant.

In response, the Examiner submits:
Contrary to Applicant’s assertion, Stromberg does disclose invoke a contextual service application of a contextual service delivery device by the mobile device (Stromberg: at least ¶0021; “MCRM securely and wirelessly connects with, but not limited to, at least one of the following user accessible electronic (UAE) devices: personal consumer electronics with easy touch screen interfaces, general computing devices (e.g., with keyboard/mouse based interfaces), publicly available touch screen surfaces, and wireless transaction devices found at a point of sale”; ¶0031 further discloses “other options of the UAE Device 222 like Point-of-Sale (POS)”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface (e.g., a merchant point of sale [POS 130] device or RFID 140)”).

While Claim 1 recites “invoke a contextual service application of a contextual service delivery device by the mobile device”, it does not recite limitation(s) that require a “connection precedes an invocation of a contextual service application”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant alleges that “with respect to FIGS. 1, 2, 10 and 11 [of Stromberg]. The embodiments clearly demonstrate a certain hardware and hardwiring of components making it impossible for invoking a contextual service application of a contextual service delivery device”.

Applicant’s allegation simply states that Stromberg’s “hardware and hardwiring of components making it impossible for invoking a contextual service application of a contextual service delivery device” without giving reason(s) or explanation as to why said “hardware and hardwiring of components” would make such invocation impossible. 

Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim 1 recites “… at least one of active and passive short range communication means through which the contextual service application is invoked”.
At least ¶0050 of Stromberg discloses “the near field communication modem 322 is configured for use in management of connections and proximity based connectionless transactions of the at least one of the plurality of UAE devices 222”.

Stromberg clearly discloses hardware that includes NFC modem that are suitable for the claimed “invoking” of “contextual service application”.

Applicant further argues:
More telling is page 8 of the Office Action which cites Stromberg, wherein Stromberg discloses in para [0026-0027] "user 208 need only carry the MCRM 200 to do such things as purchase items or perform transit ticketing (e.g., bus card)." and "user need only carry the MCRM 200 to open door locks or start a car". Para [0050] further discloses " ... commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])"; para [0118] further discloses "reading and writing to the memory (secure element) and/or the smart card 204 includes conducting a payment  transaction"; and para [0137] further discloses "only executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface").

It is abundantly clear from the above, that Stromberg does not disclose or suggest three distinct elements as recited by Applicant’s claim 1, namely a mobile app, 1e. “...a contextual service application of a contextual service delivery device...”, “...a contextual service delivery device...” and a server i.e. “...computer automated system...” that authenticates the mobile device.

Consequently, and in light of the above, Applicant’s claim 1 is not anticipated by the cited reference of Stromberg. Thus, Applicant respectfully requests that a 102(a) rejection to claim 1 be withdrawn, and a notice of allowance be made.

Applicant further argues:
Applicant argues that “user 208 need only carry the MCRM 200 to do such things as purchase items or perform transit ticketing (e.g., bus card)." and "user need only carry the MCRM 200 to open door locks or start a car".

While Applicant selectively refers to portions of Stromberg that discloses MCRM 200 being used alone, ¶[0050] of Stromberg actually discloses “near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])” and “near field communication modem 322 is configured for use in management of connections and proximity based connectionless transactions of the at least one of the plurality of UAE devices 222”.

Applicant alleges that Claim 1 requires “a mobile app” and “a server”.  However, Claim 1 recites neither “a mobile app” nor “a server”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 9-12, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6-7, 13, 20 and 22-23 of U.S. Patent No. 10,834,584 (note: the limitations of Claims 1, 7 and 9 in the instant application correspond to Claim 1 of Patent 10,834,584; the limitations of Claims 10, 16 and 18 in the instant application correspond to the limitations of Claim 13 of Patent 10,834,584). Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

Instant Application
US Patent 10/834,584
1. A computer automated system comprising:
a processor; a memory; encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to:

authenticate a mobile device; 

7. The computer automated system of claim 1 wherein the mobile device is a pre-configured mobile device.


invoke a contextual service application of a contextual service delivery device by the mobile device;






wherein the contextual service delivery device and the mobile device comprise at least one of active and passive short range communication means through which the contextual service application is invoked;


receive a credential via the mobile device;
9. The computer automated system of claim 1 wherein the received credential via the mobile device comprises a user credential, a read short range communication tag ID, a context service point code, and an IP address.

authenticate the contextual service delivery device based on the received credential; and








release a requested service through the contextual service delivery device.

1. A computer automated system comprising: 
a processor; a memory; encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to:

authenticate a 

pre-configured mobile device, wherein the pre-configuration comprises 



invoking a contextual service application at a contextual service delivery device;


wherein the invoked contextual service application sends a collected user credential, 




a read short range communication tag ID comprised in a passive short range communication tag and a context service point code to the computer automated system;


based on the sent user credential, 

the short range communication tag ID and the context service point code, 

authenticate the contextual service delivery device by the authenticated pre-configured mobile device;



based on the authentication of the contextual service delivery device, retrieve an IP address associated with the contextual service delivery device; and

release a requested service at the contextual service delivery device.
2. The computer automated system of claim 1 wherein: the computer automated system comprises a secure print server; the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network; and the requested service comprises a print instruction invoked by the mobile device.




3. The computer automated system of claim 1 wherein: the computer automated system comprises an airline operations management server;
the contextual service delivery device comprises a boarding gate controller; and 









the requested service comprises a boarding pass identification invoked by the mobile device.



5. The computer automated system of claim 3 wherein the contextual service delivery device comprises a printer and the contextual service comprises 



a print job, invoked via the short range communication means comprised in the printer and the configured mobile device, such that the configured mobile device is caused to communicate information received via the short range communication means to the computer automated system via a network.

6. The computer automated system of claim 5 wherein 

the contextual service delivery point is a flight boarding counter or gate comprising an NFC tag for communicating with an authenticated user mobile device such that the pre-configured mobile device is caused to read tag information from the NFC tag and communicate the tag information to an airline server via the network.
7. The computer automated system of claim 6 wherein the server is further caused to: recognize the pre-configured mobile device at the flight boarding gate counter; identify the flight boarding gate and flight by authenticating the NFC tag attached to the flight boarding gate counter; 
authenticate the pre-configured mobile device at the flight boarding gate; check-in the user for flight boarding invoked by the pre-configured mobile device; and allow the user to board the flight invoked by the user mobile device.

10. A computer implemented method comprising:


authenticating a mobile device; 
16. The computer implemented method of claim 10 further comprising pre-configuring the mobile device.

invoking a contextual service application of a contextual service delivery device by the mobile device;


wherein the contextual service delivery device and the mobile device comprise at least one of active and passive short range communication capability through which the contextual service application is invoked;
receiving a credential via the mobile device by a computer automated system;
18. The computer implemented method of claim 10 wherein receiving the credential via the mobile device comprises receiving a user credential, a read short range communication tag ID, a context service point code and an IP address.
 authenticating the contextual service delivery device based on the received credential; and



releasing a requested service through the contextual service delivery device.
13. In a computer automated system comprising a processor, a memory, and encoded instructions stored in the memory and implemented by the processor, a method comprising: 

authenticating a pre-configured mobile device, wherein the pre-configuration comprises 


invoking a contextual service application at a contextual service delivery device; 


wherein the invoked contextual service application sends a collected user credential, 


a read short range communication tag ID comprised in a passive short range communication tag and a context service point code to the computer automated system;




based on the sent user credential, the short range communication tag ID and the context service point code,

authenticating the contextual service delivery device by the authenticated pre-configured mobile device;

based on the authentication of the contextual service delivery device, retrieving an IP address associated with the contextual service delivery device; and releasing a requested service at the contextual service delivery device.
11. The computer implemented method of claim 10 wherein: the computer automated system comprises a secure print server; the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network; and the requested service comprises a print instruction invoked by the mobile device.
22. The method of claim 17 wherein the invoking comprises 

invoking a print job via an NFC tag comprised in a printer, such that the configured mobile device is caused to read the NFC tag and communicate the tag information to the computer automated system via the network.

12. The computer implemented method of claim 10 wherein: the computer automated system comprises an airline operations management server;
the contextual service delivery device comprises a boarding gate controller; and 





the requested service comprises a boarding pass identification invoked by the mobile device.
23. The method of claim 17 wherein



the contextual service delivery point is a flight boarding counter or gate comprising an NFC tag for communicating with an 

authenticated user mobile device such that the pre-configured mobile device is caused to read tag information from the NFC tag and communicate the tag information to an airline server via the network.

20. The method of claim 18 further comprising, via the server: recognizing the pre-configured mobile device at the flight boarding gate counter; identifying the flight boarding gate and flight by authenticating the NFC tag comprised in the flight boarding gate counter; authenticating the pre-configured mobile device at the flight boarding gate; checking-in the user for flight boarding invoked by the pre-configured mobile device; and allowing the user to board the flight invoked by the user mobile device.



Claim Objections
Amended Claims 8 and 10 are objected to because of the following informalities:

Amended Claim 8 recites “the computer automated system of claim 1 wherein the contextual servicedelivery device is a mobile device”.

Applicant should amend “… wherein the contextual servicedelivery device is a mobile device” to “… wherein the contextual service delivery device is a mobile device”.

Amended Claim 10 recites “… invoking a contextual service application of a contextual service deliverydevice by the mobile device”.

Applicant should amend “… invoking a contextual service application of a contextual service deliverydevice by the mobile device” to “… invoking a contextual service application of a contextual service delivery device by the mobile device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 10, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2011/0165896 by Stromberg et al. (“Stromberg”).

As to Claim 1, Stromberg teaches a computer automated system comprising:
a processor; a memory (Stromberg: at least ¶0049; “application processor, and a flash memory configured for application and data storage”);
	encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to: authenticate a mobile device (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0142 further discloses “performing near-field communications with a merchant point of sale as well as a method of offering data or an application program interface from the user's 208 smart card 204 or secure element 328 (with the user's 208 authentication or permission) that will fulfill the merchant, creditor and/or banking institution's requested transaction related information”);
	invoke a contextual service application of a contextual service delivery device by the mobile device (Stromberg: at least ¶0021; “MCRM securely and wirelessly connects with, but not limited to, at least one of the following user accessible electronic (UAE) devices: personal consumer electronics with easy touch screen interfaces, general computing devices (e.g., with keyboard/mouse based interfaces), publicly available touch screen surfaces, and wireless transaction devices found at a point of sale”; ¶0031 further discloses “other options of the UAE Device 222 like Point-of-Sale (POS)”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface (e.g., a merchant point of sale [POS 130] device or RFID 140)”);
	wherein the contextual service delivery device and the mobile device comprise at least one of active and passive short range communication means (Stromberg: ¶0050; “near field communication modem 322 is configured for use in management of connections and proximity based connectionless transactions of the at least one of the plurality of UAE devices 222”; ¶0137 further discloses “… utilize a near field communication interface (e.g., a merchant point of sale [POS 130] device or RFID 140) and ¶0138 discloses “utilizing the NFC 322 hardware of the MCRM 200 to interact with active or passive compatible elements (e.g., POS 130, Passive device 140, or Active device 150)”) through which the contextual service application is invoked (Stromberg: at least ¶0050; “connectionless transactions” and 
“… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0118 further discloses “reading and writing to the memory (secure element) and/or the smart card 204 includes conducting a payment transaction” and ¶0137 discloses “… secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”);

	receive a credential via the mobile device (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0054 also discloses “MCRM 200 includes a smart card acceptor module configured for accepting a foreign smart card associated with a user OTHER THAN user 208 into the MCRM”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials”);

	authenticate the contextual service delivery device based on the received credential (Stromberg: at least ¶¶0051; “… establishing of a short-range wireless connection 220 includes providing a password for accessing the at least one UAE device 222”; ¶0099 further discloses “Near-field communication will also be used in device pairing processes to provide for added security or to select a particular UAE for use. For example, the user 208 can touch the MCRM 200 to an in-car navigation and control screen that supports hands-free mobile telephony environment to switch to it or activate a connection to it”; ¶0148 further discloses “… when the user 208 is conducting a payment transaction through a linked external device, the linked external device can request this information that is stored on the MCRM 200. Additionally, in this example, embodiments of the present technology allow the user 208 to define how the user 208 will permit this information to be shared” and “allowing the user 208 to … require a password to link to others”); and
	release a requested service through the contextual service delivery device (Stromberg: at least ¶¶0026-0027; “user 208 need only carry the MCRM 200 to do such things as purchase items or perform transit ticketing (e.g., bus card).” and “user need only carry the MCRM 200 to open door locks or start a car”; ¶0050 further discloses “… commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0118 further discloses “reading and writing to the memory (secure element) and/or the smart card 204 includes conducting a payment transaction”; ¶0137 further discloses “only executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”).

As to Claim 10, Stromberg teaches a computer implemented method comprising: authenticating a mobile device (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0142 further discloses “performing near-field communications with a merchant point of sale as well as a method of offering data or an application program interface from the user's 208 smart card 204 or secure element 328 (with the user's 208 authentication or permission) that will fulfill the merchant, creditor and/or banking institution's requested transaction related information”); invoking a contextual service application of a contextual service delivery device by the mobile device (Stromberg: at least ¶0021; “MCRM securely and wirelessly connects with, but not limited to, at least one of the following user accessible electronic (UAE) devices: personal consumer electronics with easy touch screen interfaces, general computing devices (e.g., with keyboard/mouse based interfaces), publicly available touch screen surfaces, and wireless transaction devices found at a point of sale”; ¶0031 further discloses “other options of the UAE Device 222 like Point-of-Sale (POS)”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface (e.g., a merchant point of sale [POS 130] device or RFID 140)”);
	wherein the contextual service delivery device and the mobile device comprise at least one of active and passive short range communication capability (Stromberg: ¶0050; “near field communication modem 322 is configured for use in management of connections and proximity based connectionless transactions of the at least one of the plurality of UAE devices 222”; ¶0137 further discloses “… utilize a near field communication interface (e.g., a merchant point of sale [POS 130] device or RFID 140) and ¶0138 discloses “utilizing the NFC 322 hardware of the MCRM 200 to interact with active or passive compatible elements (e.g., POS 130, Passive device 140, or Active device 150)”) through which the contextual service application is invoked (Stromberg: at least ¶0050; “connectionless transactions” and 
“… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0118 further discloses “reading and writing to the memory (secure element) and/or the smart card 204 includes conducting a payment transaction” and ¶0137 discloses “… secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”);
	receiving a credential via the mobile device by a computer automated system (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0054 also discloses “MCRM 200 includes a smart card acceptor module configured for accepting a foreign smart card associated with a user OTHER THAN user 208 into the MCRM”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials”);
	authenticating the contextual service delivery device based on the received credential (Stromberg: at least ¶0051; “… establishing of a short-range wireless connection 220 includes providing a password for accessing the at least one UAE device 222”; ¶0099 further discloses “Near-field communication will also be used in device pairing processes to provide for added security or to select a particular UAE for use. For example, the user 208 can touch the MCRM 200 to an in-car navigation and control screen that supports hands-free mobile telephony environment to switch to it or activate a connection to it”; ¶0148 further discloses “… when the user 208 is conducting a payment transaction through a linked external device, the linked external device can request this information that is stored on the MCRM 200. Additionally, in this example, embodiments of the present technology allow the user 208 to define how the user 208 will permit this information to be shared” and “allowing the user 208 to … require a password to link to others”); and releasing a requested service through the contextual service delivery device (Stromberg: at least ¶¶0026-0027; “user 208 need only carry the MCRM 200 to do such things as purchase items or perform transit ticketing (e.g., bus card).” and “user need only carry the MCRM 200 to open door locks or start a car”; ¶0050 further discloses “… commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0118 further discloses “reading and writing to the memory (secure element) and/or the smart card 204 includes conducting a payment transaction”; ¶0137 further discloses “only executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”).

As to Claim 19, Stromberg teaches a computer automated system comprising:
a processor; a memory (Stromberg: at least ¶0049; “application processor, and a flash memory configured for application and data storage”); encoded instructions stored in the memory which when implemented by the processor cause the computer automated system to: identify a user via a contextual service delivery device (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0142 further discloses “performing near-field communications with a merchant point of sale as well as a method of offering data or an application program interface from the user's 208 smart card 204 or secure element 328 (with the user's 208 authentication or permission) that will fulfill the merchant, creditor and/or banking institution's requested transaction related information”); invoke a contextual service application of the contextual service delivery device by the user (Stromberg: at least ¶0021; “MCRM securely and wirelessly connects with, but not limited to, at least one of the following user accessible electronic (UAE) devices: personal consumer electronics with easy touch screen interfaces, general computing devices (e.g., with keyboard/mouse based interfaces), publicly available touch screen surfaces, and wireless transaction devices found at a point of sale”; ¶0031 further discloses “other options of the UAE Device 222 like Point-of-Sale (POS)”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface (e.g., a merchant point of sale [POS 130] device or RFID 140)”); receive the user credential via the contextual service delivery device (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0054 also discloses “MCRM 200 includes a smart card acceptor module configured for accepting a foreign smart card associated with a user OTHER THAN user 208 into the MCRM”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials”); based on the received user credential, authenticate the user (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0053 also discloses “accepting and storing a user's 208 personal information suitable for use in commercial transactions and communications operations or other personal credentials; ¶0142 further discloses “performing near-field communications with a merchant point of sale as well as a method of offering data or an application program interface from the user's 208 smart card 204 or secure element 328 (with the user's 208 authentication or permission) that will fulfill the merchant, creditor and/or banking institution's requested transaction related information”); and based on authentication of the user, release a requested service through the contextual service delivery device (Stromberg: at least ¶¶0026-0027; “user 208 need only carry the MCRM 200 to do such things as purchase items or perform transit ticketing (e.g., bus card).” and “user need only carry the MCRM 200 to open door locks or start a car”; ¶0050 further discloses “… commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0118 further discloses “reading and writing to the memory (secure element) and/or the smart card 204 includes conducting a payment transaction”; ¶0137 further discloses “only executing secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”).

As to Claim 6, Stromberg teaches the computer automated system of claim 1 wherein: the computer automated system comprises a vehicle management server;
	the contextual service delivery device comprises an active or passive short range communication means comprised in a vehicle associated with the vehicle management server (Stromberg: at least ¶0050; “… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”); and
	the requested service comprises a means to lock and unlock the vehicle by the mobile device in short range communication with the vehicle associated with the vehicle management server (Stromberg: at least ¶0050; “… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0099 further discloses “the user 208 can touch the MCRM 200 to an in-car navigation and control screen that supports hands-free mobile telephony environment to switch to it or activate a connection to it” and ¶0137 discloses “… secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”).

As to Claim 15, Stromberg teaches the computer implemented method of claim 10 wherein: the computer automated system comprises a vehicle management server;
	the contextual service delivery device comprises an active or passive short range communication capability comprised in a vehicle associated with the vehicle
management server (Stromberg: at least ¶0050; “… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”); and
the requested service comprises releasing an instruction to lock and unlock the vehicle by the mobile device in short range communication with the vehicle associated with the vehicle management server (Stromberg: at least ¶0050; “… involvement of the near field communication modem 322, is suitable for use in at least one of the following: commercial transactions; credential authentication; and communications operations (such as keychain applications [car locks, car ignition, door locks])”; ¶0099 further discloses “the user 208 can touch the MCRM 200 to an in-car navigation and control screen that supports hands-free mobile telephony environment to switch to it or activate a connection to it” and ¶0137 discloses “… secure transactions with MCRMs 200 stored credentials that utilize a near field communication interface”).

As to Claim 7, Stromberg teaches the computer automated system of claim 1 wherein the mobile device is a pre-configured mobile device (Stromberg: at least ¶0024; “MCRM 200 coupled with user 208”; ¶0053 further discloses “the MCRM 200 includes a memory 246. The memory 246, in one embodiment, may be considered to be a holder of secure information” and “memory 246 is configured for accepting and storing information 206 that is suitable for use in communications operations”).

As to Claim 16, Stromberg teaches the computer implemented method of claim 10 further comprising preconfiguring the mobile device (Stromberg: at least ¶0024; “MCRM 200 coupled with user 208”; ¶0053 further discloses “the MCRM 200 includes a memory 246. The memory 246, in one embodiment, may be considered to be a holder of secure information” and “memory 246 is configured for accepting and storing information 206 that is suitable for use in communications operations”).

As to Claim 8, Stromberg teaches the computer automated system of claim 1 wherein the contextual service delivery device is a mobile device (Stromberg: at least ¶0152; “separate UAE device 222, which has one or more of the following five (5) components: a touch screen user interface; a mobile oriented operating system”).

As to Claim 17, Stromberg teaches the computer implemented method of claim 10 further comprising preconfiguring the contextual service delivery device (Stromberg: at least ¶0152; “separate UAE device 222, which has one or more of the following five (5) components: a touch screen user interface; a mobile oriented operating system”; note: contextual service delivery device preconfigured with mobile OS; ¶0031 further discloses “other options of the UAE Device 222 like Point-of-Sale (POS)” - contextual service delivery device preconfigured as a POS); and wherein the contextual service delivery device comprises a mobile device (Stromberg: at least ¶0152; “separate UAE device 222, which has one or more of the following five (5) components: a touch screen user interface; a mobile oriented operating system”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0165896 by Stromberg et al. (“Stromberg”) in view of US PGPUB 2015/0046557 by Rosenberg et al. (“Rosenberg”).

As to Claim 2, Stromberg teaches the computer automated system of claim 1.
	
	Stromberg does not explicitly disclose, but Rosenberg discloses wherein: the computer automated system comprises a secure print server (Rosenberg: at least Figs. 13A1-13A2; ¶0298; “then the virtual bucket system on the PC communicates this file to a virtual bucket system on a server and the file is stored there. The user taps a NFC tag associated with the virtual bucket, the user's smart phone and server communicate, and the file is downloaded and saved on the user's smart phone. Now the user wants to print the file”; ¶0428 further discloses “user is granted access to the virtual bucket. Access to continue its virtual bucket operation (e.g., send or receive) with the server.”); the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network (Rosenberg: at least Figs. 13A1-13A2; ¶0298; “user taps an NFC tag associated with an intended printer, which establishes communication between her smart phone and a server associated with the NFC tag and uploads the file to the virtual bucket of this server. The server saves the file in the virtual bucket associated with the printer and sends a communication to a computer system associated, e.g., networked with, with the printer”); and the requested service comprises a print instruction invoked by the mobile device (Rosenberg: at least ¶0298; “… downloads the file from the server and places it into or with the print spooler associated with the printer. The file is subsequently printed on the printer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of wherein: the computer automated system comprises a secure print server (Rosenberg: at least Figs. 13A1-13A2; ¶¶0298, 0428); the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network (Rosenberg: at least Figs. 13A1-13A2; ¶0298); and the requested service comprises a print instruction invoked by the mobile device (Rosenberg: at least ¶0298) with Stromberg’s system.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 11, Stromberg teaches the computer implemented method of claim 10.
	Stromberg does not explicitly disclose, but Rosenberg discloses wherein: the computer automated system comprises a secure print server (Rosenberg: at least Figs. 13A1-13A2; ¶0298; “then the virtual bucket system on the PC communicates this file to a virtual bucket system on a server and the file is stored there. The user taps a NFC tag associated with the virtual bucket, the user's smart phone and server communicate, and the file is downloaded and saved on the user's smart phone. Now the user wants to print the file”; ¶0428 further discloses “user is granted access to the virtual bucket. Access to continue its virtual bucket operation (e.g., send or receive) with the server.”); the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network (Rosenberg: at least Figs. 13A1-13A2; ¶0298; “user taps an NFC tag associated with an intended printer, which establishes communication between her smart phone and a server associated with the NFC tag and uploads the file to the virtual bucket of this server. The server saves the file in the virtual bucket associated with the printer and sends a communication to a computer system associated, e.g., networked with, with the printer”); and the requested service comprises a print instruction invoked by the mobile device (Rosenberg: at least ¶0298; “… downloads the file from the server and places it into or with the print spooler associated with the printer. The file is subsequently printed on the printer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of wherein: the computer automated system comprises a secure print server (Rosenberg: at least Figs. 13A1-13A2; ¶¶0298, 0428); the contextual service delivery device comprises a printer from a plurality of printers connected to the computer automated system over a network (Rosenberg: at least Figs. 13A1-13A2; ¶0298); and the requested service comprises a print instruction invoked by the mobile device (Rosenberg: at least ¶0298) with Stromberg’s method.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”).

As to Claim 9, Stromberg teaches the computer automated system of claim 1 wherein the received credential via the mobile device comprises a user credential (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0053 also discloses “accepting and storing a user's 208 personal information suitable for use in commercial transactions and communications operations or other personal credentials”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials”).
	
	Stromberg does not explicitly disclose, but Rosenberg discloses a read short range communication tag ID (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code, and an IP address (Rosenberg: at least ¶0097; “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of a read short range communication tag ID (Rosenberg: at least ¶¶0019, 0298), a context service point code, and an IP address (Rosenberg: at least ¶0097) with Stromberg’s system.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”)

As to Claim 18, Stromberg teaches the computer implemented method of claim 10 wherein receiving the credential via the mobile device comprises receiving a user credential (Stromberg: at least ¶0030; “… allow for the MCRM to utilize credentials stored within either secure element 204 or 328 or memory 232 to authenticate to various services and resources (e.g., websites)”; ¶0053 also discloses “accepting and storing a user's 208 personal information suitable for use in commercial transactions and communications operations or other personal credentials”; ¶0137 further discloses “executing secure transactions with MCRMs 200 stored credentials”).

	Stromberg does not explicitly disclose, but Rosenberg discloses a read short range communication tag ID (Rosenberg: at least ¶0019; “close proximity communication Tag Identifier and the close proximity communication mobile communication device User Identifier”; ¶0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code and an IP address (Rosenberg: at least ¶0097; “… direct the mobile communication device 10 how to communicate with server(s) and/or computer system(s) 15 running virtual bucket 17 which corresponds to the account linked to the specific NFC Tag 11 being communicated with. The communication instructions include, for example, URL, IP address, port, login process, application to application communication, API to API communication, and other methods of defining one device to a second device to communicate via electronic means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rosenberg’s features of a read short range communication tag ID (Rosenberg: at least ¶¶0019, 0298 further discloses “user taps an NFC tag associated with an intended printer”), a context service point code and an IP address (Rosenberg: at least ¶0097) with Stromberg’s method.
	The suggestion/motivation for doing so would have been to “have a relatively simple to employ, reasonably low cost, and reasonably secure method of wirelessly transferring/sharing electronic data between two electronic computing devices” (Rosenberg: at least ¶0013; ¶0191 further discloses “Security and anonymity are significant advantages to virtual bucket”)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0165896 by Stromberg et al. (“Stromberg”) in view of US Patent 9,665,998 by Shields et al. (“Shields”).

As to Claim 3, Stromberg teaches the computer automated system of claim 1.

	Stromberg does not explicitly disclose, but Shields discloses wherein: the computer automated system comprises an airline operations management server (Shields: at least Col. 8 Line 67 – Col. 9 Line 1; “data corresponding to the details of the first airline flight is available to the application 22 from, for example, the server 12”; Col. 16 Lines 10-16 “server 12 which assist the user to adapt to the change in the travel itinerary”); the contextual service delivery device comprises a boarding gate controller (Shields: at least Col. 21 Lines 46-55 further disclose “gate agent instructs the user to place the portable user device 18 in close proximity to the external NFC-capable device 161a located at the airline gate 161ca. The user does so and, as a result of this placement, a communication link is established between the NFC interface 161d of the portable user device 18 and the NFC-capable device 161a. The application 22 detects the transaction of departing from the airline gate 161ca by detecting the communication link (the step 161ha) and recognizing that the user has been given permission to depart from the airline gate 161ca”); 
	and the requested service comprises a boarding pass identification invoked by the mobile device (Shields: at least Col. 17 Lines 37-40; “portable user device 18 further includes an NFC interface 161d, via which the portable user device 18 is capable of communicating with each of the external NFC-capable devices 161a”; Col. 21 Lines 46-55 further disclose “… the application 22 detects the transaction of departing from the airline gate 161ca by detecting the communication link (the step 161ha) and recognizing that the user has been given permission to depart from the airline gate 161ca”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shields’ features of wherein: the computer automated system comprises an airline operations management server (Shields: at least Col. 8 Line 67 – Col. 9 Line 1; Col. 16 Lines 10-16 “server 12 which assist the user to adapt to the change in the travel itinerary”); the contextual service delivery device comprises a boarding gate controller (Shields: at least Col. 21 Lines 46-55); and the requested service comprises a boarding pass identification invoked by the mobile device (Shields: at least Col. 17 Lines 37-40; Col. 21 Lines 46-55) with Stromberg’s system.

	The suggestion/motivation for doing so would have been to “providing relevant and timely information associated with a travel itinerary, such as an airline travel itinerary” (Shields: at least Abstract).

As to Claim 12, Stromberg teaches the computer implemented method of claim 10.
	Stromberg does not explicitly disclose, but Shields discloses wherein: the computer automated system comprises an airline operations management server (Shields: at least Col. 8 Line 67 – Col. 9 Line 1; “data corresponding to the details of the first airline flight is available to the application 22 from, for example, the server 12”; Col. 16 Lines 10-16 “server 12 which assist the user to adapt to the change in the travel itinerary”); the contextual service delivery device comprises a boarding gate controller (Shields: at least Col. 21 Lines 46-55 further disclose “gate agent instructs the user to place the portable user device 18 in close proximity to the external NFC-capable device 161a located at the airline gate 161ca. The user does so and, as a result of this placement, a communication link is established between the NFC interface 161d of the portable user device 18 and the NFC-capable device 161a. The application 22 detects the transaction of departing from the airline gate 161ca by detecting the communication link (the step 161ha) and recognizing that the user has been given permission to depart from the airline gate 161ca”); and the requested service comprises a boarding pass identification invoked by the mobile device (Shields: at least Col. 17 Lines 37-40; “portable user device 18 further includes an NFC interface 161d, via which the portable user device 18 is capable of communicating with each of the external NFC-capable devices 161a”; Col. 21 Lines 46-55 further disclose “… the application 22 detects the transaction of departing from the airline gate 161ca by detecting the communication link (the step 161ha) and recognizing that the user has been given permission to depart from the airline gate 161ca”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shields’ features of wherein: the computer automated system comprises an airline operations management server (Shields: at least Col. 8 Line 67 – Col. 9 Line 1; Col. 16 Lines 10-16 “server 12 which assist the user to adapt to the change in the travel itinerary”); the contextual service delivery device comprises a boarding gate controller (Shields: at least Col. 21 Lines 46-55); and the requested service comprises a boarding pass identification invoked by the mobile device (Shields: at least Col. 17 Lines 37-40; Col. 21 Lines 46-55) with Stromberg’s method.

	The suggestion/motivation for doing so would have been to “providing relevant and timely information associated with a travel itinerary, such as an airline travel itinerary” (Shields: at least Abstract).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0165896 by Stromberg et al. (“Stromberg”) in view of US PGPUB 2010/0293555 by Vepsalainen et al. (“Vepsalainen”).

As to Claim 4, Stromberg teaches the computer automated system of claim 1 wherein: the computer automated system comprises a text communication management server (Stromberg: at least ¶0114; “UAE device 222 is utilized to perform SMS services”);
	the contextual service delivery device comprises a processor controlled
graphical user interface (Stromberg: at least ¶0115; “user interface 224 on the at least one UAE device 222 is utilized to configure data associated with the at least one UAE device 222”); and
	the requested service comprises an access to the processor controlled graphical user interface (Stromberg: at least ¶0115; “user interface 224 on the at least one UAE device 222 is utilized to configure data associated with the at least one UAE device 222”); and
	wherein the access to the processor controlled graphical user interface comprises an authorization of the mobile device (Stromberg: at least ¶0116; “a user interface 224 on the at least one UAE device 224 is utilized to authenticate a secure link with the at least one UAE device 222”).

	Stromberg does not explicitly disclose, but Vepsalainen discloses generation of a mirror graphical user interface of the mobile device by the processor controlled graphical user interface (Vepsalainen: at least ¶0048; “Some of the message blocks 511 can be common message blocks and shared between senders and receivers”; note: shared message blocks are mirrored on the receiver side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vepsalainen’s feature of generation of a mirror graphical user interface of the mobile device by the processor controlled graphical user interface (Vepsalainen: at least ¶0048) with Stromberg’s system.
	The suggestion/motivation for doing so would have been to provide “improving messaging services using a messaging bus” (Vepsalainen: at least ¶0023; ¶0025 further discloses “applications and services can be optimized to communicate with additional applications and services in a way that can scale geographically through the use of a messaging bus”).
	
As to Claim 13, Stromberg teaches the computer implemented method of claim 10 wherein: the computer automated system comprises a text communication management server (Stromberg: at least ¶0114; “UAE device 222 is utilized to perform SMS services”);
	the contextual service delivery device comprises a processor controlled graphical user interface (Stromberg: at least ¶0115; “user interface 224 on the at least one UAE device 222 is utilized to configure data associated with the at least one UAE device 222”);
	the requested service comprises an access to the processor controlled graphical user interface (Stromberg: at least ¶0115; “user interface 224 on the at least one UAE device 222 is utilized to configure data associated with the at least one UAE device 222”); and
	wherein the access to the processor controlled graphical user interface comprises an authorization of the mobile device (Stromberg: at least ¶0116; “a user interface 224 on the at least one UAE device 224 is utilized to authenticate a secure link with the at least one UAE device 222”).

	Stromberg does not explicitly disclose, but Vepsalainen discloses generation of a mirror graphical user interface of the mobile device by the processor controlled graphical user interface (Vepsalainen: at least ¶0048; “Some of the message blocks 511 can be common message blocks and shared between senders and receivers”; note: shared message blocks are mirrored on the receiver side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vepsalainen’s feature of generation of a mirror graphical user interface of the mobile device by the processor controlled graphical user interface (Vepsalainen: at least ¶0048) with Stromberg’s method.
	The suggestion/motivation for doing so would have been to provide “improving messaging services using a messaging bus” (Vepsalainen: at least ¶0023; ¶0025 further discloses “applications and services can be optimized to communicate with additional applications and services in a way that can scale geographically through the use of a messaging bus”).

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0165896 by Stromberg et al. (“Stromberg”) in view of US PGPUB 8,965,800 by Soysa et al. (“Soysa”).

As to Claim 5, Stromberg teaches the computer automated system of claim 1.
	Stromberg does not explicitly disclose, but Soysa discloses wherein: the computer automated system comprises a banking management server (Soysa: Fig. 1 shows backend server);
	the contextual service delivery device comprises an active or passive short range communication means to connect the mobile device to the banking management
server (Soysa: at least Col. 9 Lines 41-44 & 48-51; “upon establishing an NFC communications link with the smart tag, the mobile device may wirelessly obtain a backend server system address and an identification code from the smart tag” and “communications link is established between the mobile device and the backend server system”); and
	the requested service comprises a means to make a payment to a user associated with the contextual service delivery device (Soysa: at least Col. 10 Lines 6-8; “backend server system may provide the electronic certificate to the identified electronic transaction terminal device that is associated with the identification code” and Col. 10 Lines 10-13 further discloses “electronic certificate is applied to the electronic transaction. In one embodiment, the electronic certificate may be applied to the purchase transaction being conducted at the point of sale (e.g., at a cash register)”; note: electronic certificate as payment to user).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soysa’s features of wherein: the computer automated system comprises a banking management server (Soysa: at least Fig. 1); the contextual service delivery device comprises an active or passive short range communication means to connect the mobile device to the banking management server (Soysa: at least Col. 9 Lines 41-44 & 48-51); and the requested service comprises a means to make a payment to a user associated with the contextual service delivery device (Soysa: at least Col. 10 Lines 6-8 & 10-13) with Stromberg’s system.
	
	The suggestion/motivation for doing so would have been to provide “applicable electronic certificates to the terminal device and applying the at least one applicable electronic certificate to the electronic transaction” (Soysa: at least Abstract)


As to Claim 14, Stromberg teaches the computer implemented method of claim 10.
	
	Stromberg does not explicitly disclose, but Soysa discloses wherein: the computer automated system comprises a banking management server (Soysa: Fig. 1 shows backend server);
	the contextual service delivery device comprises an active or passive short range communication capability to connect the mobile device to the banking management server (Soysa: at least Col. 9 Lines 41-44 & 48-51; “upon establishing an NFC communications link with the smart tag, the mobile device may wirelessly obtain a backend server system address and an identification code from the smart tag” and “communications link is established between the mobile device and the backend server system”); and
	the requested service comprises releasing a payment to a user associated with the contextual service delivery device (Soysa: at least Col. 10 Lines 6-8; “backend server system may provide the electronic certificate to the identified electronic transaction terminal device that is associated with the identification code” and Col. 10 Lines 10-13 further discloses “electronic certificate is applied to the electronic transaction. In one embodiment, the electronic certificate may be applied to the purchase transaction being conducted at the point of sale (e.g., at a cash register)”; note: electronic certificate as payment to user).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soysa’s features of wherein: the computer automated system comprises a banking management server (Soysa: at least Fig. 1); the contextual service delivery device comprises an active or passive short range communication capability to connect the mobile device to the banking management server (Soysa: at least Col. 9 Lines 41-44 & 48-51); and the requested service comprises releasing a payment to a user associated with the contextual service delivery device (Soysa: at least Col. 10 Lines 6-8 & 10-13) with Stromberg’s method.
	
	The suggestion/motivation for doing so would have been to provide “applicable electronic certificates to the terminal device and applying the at least one applicable electronic certificate to the electronic transaction” (Soysa: at least Abstract).

 
As to Claim 20, Stromberg teaches the computer automated system of claim 19.
	
	Stromberg does not explicitly disclose, but Soysa discloses wherein: the computer automated system comprises a banking management server (Soysa: Fig. 1 shows backend server);
	the contextual service delivery device comprises a short range communication capability to identify the user (Soysa: at least Col. 3 Lines 43-45; “authentication process to authenticate mobile device 104 may be conducted between consumer mobile application 116 and NFC tag 110”); and
	the requested service comprises a payment facility by the user via the contextual service delivery device (Soysa: at least Col. 10 Lines 6-8; “backend server system may provide the electronic certificate to the identified electronic transaction terminal device that is associated with the identification code” and Col. 10 Lines 10-13 further discloses “electronic certificate is applied to the electronic transaction. In one embodiment, the electronic certificate may be applied to the purchase transaction being conducted at the point of sale (e.g., at a cash register)”; note: electronic certificate as payment to user).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Soysa’s features of wherein: the computer automated system comprises a banking management server (Soysa: at least Fig. 1); the contextual service delivery device comprises a short range communication capability to identify the user (Soysa: at least Col. 3 Lines 43-45); and the requested service comprises a payment facility by the user via the contextual service delivery device (Soysa: at least Col. 10 Lines 6-8 & 10-13) with Stromberg’s system.

	The suggestion/motivation for doing so would have been to provide “applicable electronic certificates to the terminal device and applying the at least one applicable electronic certificate to the electronic transaction” (Soysa: at least Abstract).
	
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
30 April 2022 
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168